Case 0:18-cv-62593-DPG Document 153 Entered on FLSD Docket 06/03/2019 Page 1 of 6



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

      FEDERAL TRADE COMMISSION,
                                                                 Case No.: 18-cv-62593-DPG
                     Plaintiff,

            v.

      SIMPLE HEALTH PLANS LLC, et al.,

                     Defendants.


           DEFENDANT STEVEN DORFMAN’S RESPONSE IN OPPOSITION TO
           PLAINTIFF FEDERAL TRADE COMMISSION’S MOTION SEEKING
          AUTHORITY TO ISSUE DEFICIENT NOTIFICATIONS TO CONSUMERS

           Defendant, Steve Dorfman (“Dorfman”), through undersigned counsel, files this response

  in opposition to the Motion Authorizing Notification of Existing Customers About Deceptively Sold

  Plans and Opportunity to Obtain Comprehensive Health Insurance (the “Notification Motion”)

  [DE 144] filed by Plaintiff, the Federal Trade Commission (the “FTC”), and states:

           By the Notification Motion, the FTC seeks unprecedented Court authority to send pre-trial

  notices informing tens of thousands of non-party witnesses that the Court has already determined

  that the core allegations in the Complaint are true. The FTC then doubles down on that draconian

  request by asking this Court to grant final relief, sought in paragraphs 69(A) and (C) of the

  Complaint,1 by cancelling tens of thousands of otherwise binding contracts between and among




  1
    On May 14, 2019, Defendant Steven Dorfman filed a notice of appeal challenging the statutory authority of the FTC
  to seek (and the authority of this District Court to grant) the forms of final relief sought in this motion. On May 24,
  2019, Mr. Dorfman filed a comprehensive appellate brief arguing, among other things, that the asset freeze, the
  receivership, and other penalties imposed by the preliminary injunction order or the temporary restraining order violate
  Mr. Dorfman’s right to a jury trial guaranteed by the 7th Amendment to the United States Constitution. See Dorfman
  v. FTC, Case No. 19-11932 (11th Cir. May 14, 2019). Each of the legal arguments set forth in the May 24, 2019
  appellate brief are expressly incorporated into this response by reference.

                                                             1
Case 0:18-cv-62593-DPG Document 153 Entered on FLSD Docket 06/03/2019 Page 2 of 6



  those consumer-witnesses and various companies that are not parties2 to this case (collectively, the

  “Notification Procedure”).

             The Notification Motion must be denied for any of a number of independent reasons,

  including: (i) the FTC lacks the statutory authority to obtain the relief sought in the Notification

  Motion; (ii) this Court lacks the authority to grant the relief sought in the Notification Motion; (iii)

  the Notification Motion is a thinly-veiled effort by the FTC to convert the preliminary injunction

  entered into a permanent injunction and obtain final relief without having to meet its burden at a

  constitutionally guaranteed trial; (iv) the proposed notice procedure will improperly taint tens of

  thousands of key witnesses by employing the credibility of this Court to improperly influence

  factual conclusions that the FTC bears the burden to prove with competent evidence; and (v) the

  proposed negative notice contingency will result in tens of thousands of individuals having their

  private health insurance and other contractual products cancelled by the United States government

  without those individuals’ knowledge or consent.

             The Notification Motion must be denied because the FTC lacks the authority to obtain the

  relief requested in the Notification Motion. Indeed, the FTC failed to cite any authority to support

  that it may create a mechanism to automatically cancel a consumer’s health insurance without a

  consumer’s request, let alone express consent. Further, there does not appear to be anything in the

  FTC Act that authorizes the FTC to obtain such relief. See Bowen v. Georgetown Univ. Hosp.,

  488 U.S. 204, 208 (1988) (“It is axiomatic that an administrative agency’s power . . . is limited to

  the authority delegated by Congress.”).                 Additionally, due to the Court’s limited equitable

  jurisdiction in this case, the Court should reject the FTC’s predictable invitation that the Court rely

  on its “unlimited equitable powers” to authorize the Notification Procedure. The Supreme Court



  2
      No defendant in this proceeding is a signatory to any of the contracts that the FTC seeks to “cancel.”

                                                               2
Case 0:18-cv-62593-DPG Document 153 Entered on FLSD Docket 06/03/2019 Page 3 of 6



  has instructed that it would be reversible error for the Court to do so. See Meghrig v. KFC Western,

  Inc., 516 U.S. 479, 487-88 (1996) (“where Congress has provided ‘elaborate enforcement

  provisions . . . it cannot be assumed that Congress intended to authorize by implication additional

  judicial remedies . . .” and “it is an elemental canon of statutory construction that where a statute

  expressly provides a particular remedy or remedies, a court must be wary of reading others into

  it.”); see also, U.S. v. Apex Oil Co, 579 F.3d 734, 737 (7th Cir. 2009) (finding that courts’ broad

  interpretation of their equitable powers “are dead after Meghrig”). On this basis alone, the

  Notification Motion must be denied.

         The Notification Motion must also be denied because it seeks to convert the preliminary

  nature of the injunction order entered against the Defendants into a permanent injunction. The

  FTC initiated this proceeding against the Defendants seeking, among other forms of relief,

  rescission of the insurance contracts that it now seeks to have automatically cancelled through the

  Notification Procedure. If the Notification Motion is granted, the FTC would be allowed to obtain

  final relief that is not authorized by Section 13(b) without having to meet the burdens of a

  constitutionally required jury trial. This will result in permanent damage to Mr. Dorfman before

  the 11th Circuit has decided the pending challenge to the FTC’s authority to bring these claims in

  this Court and before a jury has determined that there is a factual basis for those claims. The Court

  should reject the FTC’s efforts to short-circuit the Defendants’ due process rights by granting the

  FTC the final relief sought in the Notification Motion.

         Even if the Court determines that the FTC can seek and obtain the form of relief sought in

  the Notification Motion, the Court must deny the Notification Motion because the Notification

  Procedure is critically flawed and, if approved, will result in tens of thousands of consumers being

  left uninsured, without their knowledge. As designed, the Notification Procedure has set a default



                                                   3
Case 0:18-cv-62593-DPG Document 153 Entered on FLSD Docket 06/03/2019 Page 4 of 6



  that consumers will automatically have their insurance cancelled unless they proactively take steps

  to reaffirm their desire to keep their insurance. This procedure is defective for multiple reasons.

  First, there is no assurance that the consumer actually receives the notice. Second, there is no

  assurance that the consumer actually reads and reviews the notice. Third, there is no assurance

  that the consumer actually understands the notice or procedure—an exceedingly galling short-

  coming, considering that the FTC’s case against the Defendants is primarily premised on the

  consumers’ alleged failure to appreciate their decisions to purchase insurance. These procedural

  and notice defects are particularly concerning because the proposed default provision in the

  Notification Procedure is that the consumers’ insurance will be automatically cancelled unless they

  opt-in to keep their insurance. Accordingly, the proposed Notification Procedure will cause tens

  of thousands of consumers to have their insurance plans cancelled, without their knowledge or

  any assurance that they received, read, and understood the notices and leave them uninsured.

  The FTC’s proposed process will expose tens of thousands of unwitting consumers to catastrophic

  health and other medical-related financial liabilities that far-exceed what consumers would

  otherwise have incurred had their insurance plans not been cancelled. The Court should not let

  the FTC’s irresponsible, unethical, and ill-conceived notions put consumers in such an untenable

  position.

         The proposed Notification Procedure is also flawed because it misleadingly and

  presumptuously informs consumers that they have been deceived and misled into believing that

  they have comprehensive health insurance. These “official” notices will influence the consumer-

  witnesses’ impression of the nature of the health insurance they purchased from Defendant Simple

  Health, convincing otherwise satisfied consumers that their insurance plans and ancillary products

  are defective or fraudulent. Given the negative notice aspect of the proposed procedure, tens of



                                                  4
Case 0:18-cv-62593-DPG Document 153 Entered on FLSD Docket 06/03/2019 Page 5 of 6



  thousands of consumers will have their private health insurance unilaterally cancelled by a

  government agency. In the event that the FTC is able to establish some form of liability in this

  case, the FTC and other government and non-government entities will improperly rely on the

  number of, and value of, unilaterally cancelled policies to suggest inflated damages in this or other

  parallel other cases. In this way, the Notification Procedure is a self-fulfilling mechanism to cause

  plan cancelations that the FTC (and other parties) will thereafter misuse as evidence of the

  misconduct alleged in this case. The Court should not tolerate such gamesmanship.

         It bears repeating as the consequences of granting the FTC’s requested relief are grave:

  tens of thousands of consumers will be left uninsured, without their knowledge, exposing them to

  untold health and medical liabilities. The Court should not act to guarantee that result.

         WHEREFORE, Defendant, Steven Dorfman, respectfully requests an Order of the Court,

  denying the Notification Motion and for all further relief that the Court deems just and proper.

  Dated: June 3, 2019                                   DLA Piper LLP (US)


                                                         /s/ Ryan D. O’Quinn
                                                        Ryan D. O’Quinn (FBN 513857)
                                                        ryan.oquinn@dlapiper.com
                                                        Elan A. Gershoni (FBN 95969)
                                                        elan.gershoni@dlapiper.com
                                                        200 South Biscayne Boulevard
                                                        Suite 2500
                                                        Miami, Florida 33131
                                                        Telephone: 305.423.8553
                                                        Facsimile: 305.675.7885

                                                        Counsel for Defendant
                                                        Steven Dorfman




                                                   5
Case 0:18-cv-62593-DPG Document 153 Entered on FLSD Docket 06/03/2019 Page 6 of 6



                                  CERTIFICATE OF SERVICE

         The undersigned certifies that he filed this pleading through the court’s electronic filing
  system on June 3, 2019 and that all parties requesting electronic notice of pleadings have been
  served with the pleading.

                                                      /s/ Ryan D. O’Quinn
                                                      Ryan D. O’Quinn




                                                  6
